Case: 20-40687     Document: 00515993238         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40687                          August 24, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcus Ryan Howell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CR-17-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Marcus Ryan Howell was sentenced to a total of 151 months of
   imprisonment followed by 10 years of supervised release after pleading guilty
   to two counts of distribution of child pornography, in violation of 18 U.S.C.
   § 2252A(a)(2)(B) and (b)(1), and one count of possession of child


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40687      Document: 00515993238            Page: 2   Date Filed: 08/24/2021




                                      No. 20-40687


   pornography, in violation of § 2252A(a)(5)(B) and (b)(2). The district court
   imposed special conditions of supervised release, including a requirement
   that Howell participate in a mental health treatment program, which he now
   challenges on appeal. As Howell concedes, because he failed to avail himself
   of an opportunity to object to the challenged condition in the district court,
   plain-error review applies. See United States v. Diggles, 957 F.3d 551, 559 (5th
   Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020).
          “[C]ourts of appeals have consistently required district courts to set
   forth factual findings to justify special [supervised release] conditions.”
   United States v. Salazar, 743 F.3d 445, 451 (5th Cir. 2014) (internal quotation
   marks and citation omitted). However, when factual findings are absent, we
   “may nevertheless affirm a special condition where the district court’s
   reasoning can be inferred after an examination of the record.” United States
   v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (internal quotation marks,
   brackets, and citation omitted).
          The Sentencing Commission policy statement involving special
   conditions of supervised release recommends that a sentencing court impose
   a condition requiring a defendant to participate in a mental health treatment
   program “[i]f the court has reason to believe that the defendant is in need of
   psychological or psychiatric treatment.” U.S.S.G. § 5D1.3(d)(5), p.s. A
   district court commits plain error by imposing a mental-health special
   condition where there is an “absence of any record evidence indicating that
   [the defendant] has a questionable mental health history or a particular
   diagnosis requiring mental health treatment.” United States v. Gordon, 838
   F.3d 597, 604 (5th Cir. 2016). “Our precedent requires specific record facts
   demonstrating mental instability before a mental-health special condition
   may be imposed.” United States v. Bree, 927 F.3d 856, 861 (5th Cir. 2019).




                                           2
Case: 20-40687      Document: 00515993238          Page: 3    Date Filed: 08/24/2021




                                    No. 20-40687


          Howell argues that the district court plainly erred by imposing the
   mental-health special condition based only on his “self-reported history of
   depression (and treatment) and feelings of anxiety caused by his legal
   situation.” His argument is unpersuasive and belied by the record. Unlike
   the cases upon which Howell relies, the record contains direct evidence that
   Howell has “a questionable mental health history or a particular diagnosis
   requiring mental health treatment.” Gordon, 838 F.3d at 604. Howell has a
   history of mental health treatment for clinical depression. Of note, Howell
   was prescribed, and reported last taking, antidepressant medication eight
   years prior to sentencing. Further, not only did Howell report feelings of
   anxiety due to the charged offenses, he also started seeing a therapist while
   in federal custody, presumably, to manage and treat his reported anxiety.
   Additionally, the presentence report, to which Howell filed no objections,
   included his statement to the probation officer that, while he was not
   currently depressed, mental health treatment would be beneficial in the
   future if he is feeling depressed. Accordingly, while the district court did not
   explicitly explain its reasons for imposition of the mental-health special
   condition, the court’s reasoning that Howell is in need of mental health
   treatment can be inferred after our examination of the record. See Caravayo,
   809 F.3d at 275; see also § 5D1.3(d)(5), p.s.        Because Howell cannot
   demonstrate that it was clear or obvious error for the district court to impose
   the mental-health special condition, the district court’s judgment is
   AFFIRMED. See Puckett v. United States, 556 U.S. 129, 135 (2009).




                                          3